Exhibit 10.1


AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT
This Amendment No. 1 and Waiver to Credit Agreement, dated as of May 8, 2017
(this “Amendment”), to that certain Credit Agreement, dated as of November 7,
2016 (the “Credit Agreement”), among COHERENT, INC., a Delaware corporation (the
“Parent”), COHERENT HOLDING GMBH, a German company with limited liability (the
“Borrower”), the other Guarantors from time to time party thereto, the Lenders
from time to time party thereto, BARCLAYS BANK PLC, as administrative agent (the
“Administrative Agent”) and as an L/C Issuer, BANK OF AMERICA, N.A., as an L/C
Issuer, MUFG UNION BANK, N.A., as an L/C Issuer, and the financial institutions
from time to time party thereto as lenders (in such capacity, the “Lenders”), is
entered into by and among the Parent, the Borrower, the Administrative Agent and
the Lenders party hereto. Capitalized terms used herein but not defined herein
are used as defined in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower has engaged Barclays Bank PLC as sole lead arranger and
sole bookrunner in respect of this Amendment;
WHEREAS, the Borrower has requested (i) each Euro Term Lender consent to a
reduction to the Applicable Rate with respect to the Euro Term Loans as set
forth herein (the “Pricing Amendment”) and (ii) that the Lenders consent to
certain other amendments with respect to the Credit Agreement as set forth
herein (the “Other Amendments”);
WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
it may make a non-pro rata voluntary prepayment (such prepayment, the “Repricing
Prepayment”) of the Euro Term Loans on the Amendment Effective Date (as defined
below) to repay Non-Consenting Lenders (as defined below), and in connection
therewith, the Borrower has requested that the Euro Term Lenders waive the
requirements and benefits of Section 2.05(a) and Section 2.13 of the Credit
Agreement solely with respect to the Repricing Prepayment (“Non-Pro Rata
Waiver”);
WHEREAS, in connection with the Repricing Prepayment, the Borrower has requested
that the Lenders waive any notice, minimum prepayment and loss compensation
provisions provided for in Section 2.05(a) and Section 3.05 with respect to the
Repricing Prepayment (the “Notice Waiver”, and together with the Non-Pro Rata
Waiver, collectively, the “Repricing Prepayment Waiver”);
WHEREAS, each Euro Term Lender party hereto (each, a “Euro Term Consenting
Lender”) is willing, on the terms and subject to the conditions set forth below,
to consent to the Pricing Amendment, the Other Amendments and the Repricing
Prepayment Waiver; and
WHEREAS, certain Lenders (which together constitute the Required Lenders) are
willing, on the terms and subject to the conditions set forth below, to consent
to the Other Amendments and the Notice Waiver.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Section 1.
AMENDMENTS TO THE CREDIT AGREEMENT

Effective as of the Amendment Effective Date and subject to the satisfaction (or
waiver) of the conditions set forth in Section 4 below, the Credit Agreement is
hereby amended as follows:


1

--------------------------------------------------------------------------------




1.1    Clause (b) of the definition of “Applicable Rate” is amended and restated
in its entirety as follows:
“(b) with respect to Euro Term Loans (i) maintained as Base Rate Loans, 1.25%
per annum and (ii) maintained as Eurocurrency Rate Loans, 2.25% per annum;
provided that at any time after the first anniversary of the Amendment Effective
Date when the Consolidated Total Gross Leverage Ratio is less than 1.50:1.00,
the Applicable Rate shall mean, with respect to Euro Term Loans (x) maintained
as Base Rate Loans, 1.00% per annum and (y) maintained as Eurocurrency Rate
Loans, 2.00% per annum;”
1.2    Clause (d) of the definition of “Excluded Property” is amended and
restated in its entirety as follows:
“(d) all Equity Interests in any (i) Unrestricted Subsidiary,
(ii) not-for-profit entity, (iii) special purpose vehicle (including, without
limitation, any Permitted Receivables Financing Subsidiary), (iv) captive
insurance company or (v) Immaterial Subsidiary organized or formed in a
Non-Material Jurisdiction,”
1.3    Clause (ii) of the definition of “Immaterial Subsidiary” is amended by
replacing each reference to “1.0%” therein with “3.0%”.
1.4    The definition of “Material Jurisdiction” is amended and restated in its
entirety as follows:
““Material Jurisdiction” means (a) on the Closing Date, the United States,
England and Wales, Scotland, Germany, Spain and the Netherlands (each, a
“Closing Date Material Jurisdiction”) and (b) at any time after the Closing
Date, the Closing Date Material Jurisdictions and any other jurisdiction where
any Restricted Subsidiary organized under the laws of such jurisdiction, taken
together with all other Restricted Subsidiaries organized under the laws of such
jurisdiction as of the last day of the fiscal quarter of the Parent most
recently ended for which financial statements have been (or were required to be)
delivered pursuant to Sections 7.01(a) or 7.01(b), have assets with a value in
excess of 7.5% of Consolidated Total Assets or contribute in excess of 7.5% of
Consolidated EBITDA of the Parent and its Restricted Subsidiaries, in each case
as of such date for the Test Period most recently ended (each, a “Post-Closing
Material Jurisdiction”); provided that in no event shall The People’s Republic
of China, South Korea, Japan, Singapore, Malaysia or Taiwan be deemed to be a
“Material Jurisdiction” (each, an “Excluded Jurisdiction”).”  
1.5    Clause (d) of the definition of “Permitted Intercompany Investments” is
amended by replacing “$100,000,000” therein with “$200,000,000.
1.6    The following definitions of “First Amendment” and “Amendment Effective
Date” shall hereby be inserted into Section 1.01 of the Credit Agreement in the
correct alphabetical order:
““First Amendment”: Amendment No. 1, dated as of May 8, 2017, among the Parent,
the Borrower, the Guarantors party thereto, the Administrative Agent and the
Lenders party thereto.”
““Amendment Effective Date”: as defined in the First Amendment.”
1.7    Section 2.09(b) of the Credit Agreement is amended and restated in
entirety as follows:


    

--------------------------------------------------------------------------------




“(b)    Repricing Transaction. At the time of the effectiveness of any Repricing
Transaction that is consummated prior to the six-month anniversary of the date
of the First Amendment, the Borrower agrees to pay to the Administrative Agent,
for the ratable account of each Term Lender with outstanding Euro Term Loans
(including each Term Lender that withholds its consent to such Repricing
Transaction and is replaced as a Non-Consenting Lender under Section 11.13), a
fee in an amount equal to 1.0% of (x) in the case of a Repricing Transaction of
the type described in clause (a) of the definition thereof, the aggregate
principal amount of all Euro Term Loans prepaid in connection with such
Repricing Transaction and (y) in the case of a Repricing Transaction described
in clause (b) of the definition thereof, the aggregate principal amount of Euro
Term Loans outstanding on such date that are subject to an effective pricing
reduction pursuant to such Repricing Transaction. Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.”
1.8    Clause (a) of Section 8.13 of the Credit Agreement is amended and
restated in its entirety as follows:
“(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders taken as a whole (as determined in good faith by the
Borrower) (it being understood and agreed that, for purposes of this
Section 8.13(a), such amendments, modifications and changes in the Organization
Documents of the Borrower as are necessary or advisable to effect the Borrower’s
conversion from a German company with limited liability (i.e., a GmbH) to a
partnership incorporated under the laws of Germany (i.e., a KG) are not
materially adverse to the Lenders taken as a whole).”
SECTION 2.
WAIVER TO THE CREDIT AGREEMENT

2.1    Subject to the satisfaction of the conditions set forth in Section 4,
(i) each Euro Term Consenting Lender hereby agrees to the Repricing Prepayment
Waiver and (ii) each Revolving Lender party hereto hereby agrees to the Notice
Waiver.
SECTION 3.
NON-CONSENTING LENDERS

3.1    If any existing Euro Term Lender holding Euro Term Loans declines or
fails to consent to this Amendment (a “Non-Consenting Lender”) by returning an
executed counterpart of this Amendment to the Administrative Agent prior to
April 28, 2017 at 5:00p.m. (London time), then pursuant to and in compliance
with the terms of Section 11.13 of the Credit Agreement, such Euro Term Lender
may be replaced and the Euro Term Loans held by it may be purchased and assumed
by an assignee upon such assignee’s execution of this Amendment (which will also
be deemed to be the execution of an Assignment and Assumption, and the execution
of this Amendment by the Administrative Agent and the Borrower shall be deemed
to be the consent of the Administrative Agent and the Borrower (to the extent
such consent is required under the Credit Agreement) thereto and payment by such
assignee of the purchase price required by Section 11.13(b) of the Credit
Agreement). For purposes hereof, the Administrative Agent and the Borrower agree
that this Amendment shall constitute an Assignment and Assumption for purposes
of the Credit Agreement and that the provisions set forth in Annex 1 (Standard
Terms and Conditions for Assignment and Assumption) of Exhibit 11.06(b) to the
Credit Agreement shall apply in regard to any assignments effected hereby. The
Administrative Agent hereby waives any fees contemplated by Section 11.06(b) of
the Credit Agreement in connection with any Assignment and Assumption
contemplated by this Amendment. This Amendment constitutes the notice required
to be given pursuant to Section 11.13 by the Borrower to each Non-Consenting
Lender and the Administrative Agent of the requirement of each Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and


    

--------------------------------------------------------------------------------




consents required by, Section 11.06 of the Credit Agreement), all of its
interests, rights and obligations under the Credit Agreement and the related
Loan Documents to an assignee that shall assume such obligations.
3.2    Notwithstanding anything to the contrary in the Credit Agreement and for
the avoidance of doubt, all Euro Term Loans held by Non-Consenting Lenders that
are assigned pursuant to this Amendment and for which accrued and unpaid
interest has been paid pursuant to Section 3.1 shall accrue interest solely on
and after the Amendment Effective Date. For the further avoidance of doubt,
nothing herein shall be deemed to modify the definition of “Applicable Rate” for
any day in the relevant period prior to the Amendment Effective Date for
purposes of calculating interest accrued prior to the Amendment Effective Date.
3.3    Each of the parties hereto acknowledges and agrees that the terms of this
Amendment do not constitute a novation but, rather, an amendment of the terms of
a pre-existing Indebtedness and related agreement, as evidenced by the Credit
Agreement.
SECTION 4.
CONDITIONS PRECEDENT

This Amendment shall be effective (the “Amendment Effective Date”) on the later
of (i) May 8, 2017 and (ii) the date that the following conditions precedent
having been satisfied or duly waived:
4.1    Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance reasonably satisfactory to the
Administrative Agent:
(a)    this Amendment, duly executed by each of the Parent, the Borrower, the
Guarantors party hereto, the Administrative Agent, each Euro Term Lender and the
Required Lenders;
(b)    an officer’s certificate of the Borrower, substantially in the form
delivered to the Administrative Agent on the Closing Date, with appropriate
insertions and attachments;
(c)    an executed legal opinion of Wilson Sonsini Goodrich & Rosati, counsel to
the Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent;
(d)    an executed legal opinion of CMS Hasche Sigle Partnerschaft von
Rechtsanwälten und Steuerberatern mbB, counsel to the Borrower, in form and
substance reasonably acceptable to the Administrative Agent; and
(e)    an executed legal opinion of Weil, Gotshal & Manges LLP, counsel to the
Administrative Agent, as to legality, validity and enforceability of the
documents subject to German Law, in form and substance reasonably acceptable to
the Administrative Agent;
(f)    the Administrative Agent shall have received from each grantor of the
German law governed pledges under the relevant existing German Security
Documents (the “Existing German Pledge Agreements”):
(i)    confirmation and junior ranking share pledge agreements with respect to
each existing share or partnership interest pledge agreement entered into by the
relevant grantor of German share or partnership interest pledges; and


    

--------------------------------------------------------------------------------




(ii)    confirmation and junior ranking bank account pledge agreements with
respect to each existing bank account pledge agreement entered into by the
relevant grantor of German bank account pledges;
each in form and substance reasonably satisfactory to the Administrative Agent.
4.2    Fees and Other Amounts. The Parent shall have paid in full in immediately
available funds on the Amendment Effective Date:
(a)    all fees and reimbursable expenses that have been invoiced at least one
Business Day prior to the Amendment Effective Date that are due and payable to
any Person under any fee letter entered into in connection with this Amendment;
and
(b)    all unpaid interest in respect of the Euro Term Loans accrued until the
Amendment Effective Date, payable to the Administrative Agent for the benefit of
the applicable Euro Term Lender.
4.3    Representations and Warranties. Each of the representations and
warranties contained in Section 5 below shall be true and correct.
4.4    USA Patriot Act. The Administrative Agent shall have received from each
of the Loan Parties documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act, to
the extent such documentation or other information has been requested in writing
at least five Business Days prior to the Amendment Effective Date.
SECTION 5.
REPRESENTATIONS AND WARRANTIES

Each of Parent and the Borrower, on behalf of itself and each Loan Party, hereby
represents and warrants to the Administrative Agent, the L/C Issuers and each
Lender, with respect to all Loan Parties, as follows:
5.1    Incorporation of Representations and Warranties from Loan Documents.
After giving effect to this Amendment, each of the representations and
warranties in Article VI of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (except to the extent that such
representation or warranty is qualified as to materiality, in which case it
shall be true and correct in all respects) on and as of the date hereof as
though made on and as of such date, except to the extent that any such
representation or warranty expressly relates to an earlier date.
5.2    Corporate Power and Authority. Each Loan Party has (a) the corporate or
other power and authority to make, deliver and perform the Amendment and the
other Loan Documents to which it is a party and (b) taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment and the other Loan Documents to which it is a party.
5.3    Absence of Default. Neither the Parent, the Borrower nor any of its
Restricted Subsidiaries is in violation of any Requirement of Law or Contractual
Obligation that could reasonably be expected to have a Material Adverse Effect.
At the time of and immediately after giving effect to this Amendment, no Default
or Event of Default has occurred and is continuing.
SECTION 6.
COVENANTS



    

--------------------------------------------------------------------------------




6.1    Spain. Within 30 Business Days after the Amendment Effective Date (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), the Borrower shall, or shall cause the applicable Loan Party to,
deliver to the Administrative Agent (or cause, as applicable) each of the
following, in form and substance satisfactory to the Administrative Agent;
provided, that in the event of any delays attributable to local counsel to the
Administrative Agent, such period shall be automatically extended on a
day-for-day basis to the extent of any such delays:
(a)    Notarization of the Amendment before a Notary Public in Spain; and
(b)    Ratification and extension of the following Spanish Security Documents:
(a) pledge granted by ROFIN-SINAR TECHNOLOGIES, INC over the quotas of
Rofin-Sinar Technologies Europe, S.L. and (b) pledges granted by ROFIN- SINAR
TECHNOLOGIES EUROPE, S.L. over (i) credit rights derived from bank accounts,
(ii) quotas of ROFIN–BAASEL ESPAÑA, S.L., (iii) credit rights derived from
agreements, in each case notarized before a Notary Public in Spain.
SECTION 7.
REAFFIRMATION

7.1    United States Reaffirmation. Each Loan Party organized in the United
States (each, a “U.S. Guarantor”) hereby confirms that the guaranties, security
interests and liens granted by it pursuant to the Loan Documents continue to
guarantee and secure the Obligations as set forth in the Loan Documents and that
such guaranties, security interests and liens remain in full force and effect.
Each U.S. Guarantor confirms and ratifies its obligations under each of the Loan
Documents executed by it after giving effect to this Amendment.
7.2    UK Reaffirmation.
(a)    Each Loan Party organized in England and Wales (each, an “English
Guarantor”) and each Loan Party organized in Scotland (each, a “Scots Guarantor”
and collectively with any English Guarantor, the “UK Guarantors”) confirms that,
with effect from (and including) the Amendment Effective Date, the guarantees
and indemnities of such UK Guarantor set out in Article IV and Section 11.04,
respectively, of the Credit Agreement (as amended by the Amendment) shall:
(i)    continue to apply in respect of the obligations of each UK Guarantor
under the Loan Documents; and
(ii)    extend to all new obligations of any UK Guarantor under the Loan
Documents arising from the amendments effected by this Amendment,
subject only to the guarantee limitations set out in Article IV of the Credit
Agreement.
(b)    Each UK Guarantor confirms that, with effect from (and including) the
Amendment Effective Date, the liabilities and obligations arising under the
Credit Agreement (as amended by the Amendment) and the Loan Documents shall form
part of (but do not limit) the Secured Obligations, as defined in each Security
Document to which such UK Guarantor is a party.
7.3    Dutch Reaffirmation. Each Loan Party party to a Dutch Security Document
acknowledges that any Security created under any Dutch Security Document (and
any guarantee or surety given or joint liability assumed under the Credit
Agreement):


    

--------------------------------------------------------------------------------




(a)    shall not be affected by the amendment of the Credit Agreement or by this
Amendment;
(b)    shall remain in full force and effect;
(c)    shall extend to, and shall secure, the liabilities and obligations of
such Loan Party under the Credit Agreement as amended by and in accordance with
the terms of this Amendment; and
(d)    that the obligations secured under the Dutch Security Documents will be
the obligations defined in those Dutch Security Documents as those obligations
have been amended pursuant to this Amendment.
7.4    German Reaffirmation.
(a)    The Borrower and each Loan Party organized in Germany (each, a “German
Guarantor” and collectively, the “German Guarantors”) as well as each other
grantor of German law governed security hereby confirms that the guaranties,
security interests and liens granted by it pursuant to the Loan Documents
continue to guarantee and secure the Obligations as set forth in the Loan
Documents and that such guaranties, security interests and liens remain in full
force and effect. The Borrower and each German Guarantor as well as each other
grantor of German law governed security confirms and ratifies its obligations
under each of the Loan Documents executed by it after giving effect to this
Amendment.
(b)    Without limiting the generality of clause (a) above, the Borrower and
each German Guarantor that is party to the relevant existing German Security
Documents governed by German law, other than the Existing German Pledge
Agreements, (each an “Original German Non Accessory Security Document”), hereby
confirms and agrees that:
(i)    the security interests created under each Original German Non-Accessory
Security Document shall secure the respective Secured Obligations (as defined in
the relevant Original German Non-Accessory Security Document) after giving
effect to this Amendment, including all liabilities and obligations of or claims
against the Borrower or any relevant German Party under or in connection with
this Amendment; and
(ii)    the validity and enforceability of the security interests created under
each Original German Non-Accessory Security Document have not been and will not
be impaired or limited by the amendments to the Credit Agreement by this
Amendment.
SECTION 8.
MISCELLANEOUS

8.1    Reference to and Effect on the Loan Documents.
(a)    As of the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”,
“therein” and words of like import), shall mean and be a reference to the Credit
Agreement as amended by this Amendment.
(b)    Except as expressly amended or waived, as applicable, hereby, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.


    

--------------------------------------------------------------------------------




(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any L/C Issuer under the
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Credit Agreement or any Loan Document (as amended
hereby) except as and to the extent expressly set forth herein.
8.2    Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and the
other Loan Documents delivered in connection herewith) as provided in
Section 11.04 of the Credit Agreement.
8.3    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of an executed signature page to this Amendment by
telecopier, facsimile or other electronic transmission (e.g., a “pdf” or “tiff”)
shall constitute receipt by the Administrative Agent of an executed counterpart
of this Amendment.
8.4    Governing Law. THIS AMENDMENT AND ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
8.5    Loan Document and Integration. This Amendment shall constitute a Loan
Document, and together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.
8.6    Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
8.7    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.
COHERENT, INC., as the Parent and a Domestic Guarantor
By:    /s/ Bret DiMarco    
    Name:    Bret DiMarco
Title:
Executive Vice President, General Counsel and Secretary

    

COHERENT HOLDING GMBH, as the Borrower


By:    /s/ Bret DiMarco    
    Name:    Bret DiMarco
Title:
Managing Director



COHERENT INTERNATIONAL LLC
COHERENT-DEOS, LLC
OMAHA ACQUISITION CORPORATION
COHERENT INVESTMENT, LLC
COHERENT ASIA, INC.
ROFIN-SINAR TECHNOLOGIES LLC.
PRC LASER CORPORATION
LEE LASER, INC.
ROFIN-SINAR, INC.
DILAS DIODE LASER INC.
NUFERN
COHERENT TRADING, LLC, each as a Domestic Guarantor


By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
President






COHERENT GMBH
COHERENT (DEUTSCHLAND) GMBH
COHERENT KAISERSLAUTERN GMBH
COHERENT GERMANY GMBH
COHERENT REAL ESTATE GMBH
ROFIN-SINAR LASER GMBH
RASANT-ALCOTEC BESCHICHTUNGSTECHNIK GMBH
DILAS DIODENLASER GMBH
PMB ELEKTRONIK GMBH
WB-PRC LASER SERVICE GMBH
BAASEL LASERMED GMBH
CBL VERWALTUNGSGESELLSCHAFT MBH, each as a Foreign Guarantor
By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Managing Director






ROFIN-BAASEL LASERTECH GMBH & CO., KG, as a Foreign Guarantor

represented by its general partner
CBL VERWALTUNGSGESELLSCHAFT,
the latter represented by
By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Managing Director

COHERENT REAL ESTATE 1 GMBH & CO. KG
COHERENT REAL ESTATE 2 GMBH & CO. KG
COHERENT REAL ESTATE 3 GMBH & CO. KG, each as a Foreign Guarantor

each represented by its general partner
COHERENT REAL ESTATE GMBH
the latter represented by
By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Managing Director

COHERENT LASERSYSTEMS GMBH & CO., KG, as a Foreign Guarantor

represented by its general partner
COHERENT GMBH,
the latter represented by
By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Managing Director






COHERENT (UK) HOLDINGS LIMITED, as a Foreign Guarantor


By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Director

COHERENT (UK) LIMITED, as a Foreign Guarantor


By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Director

COHERENT SCOTLAND LIMITED, as a Foreign Guarantor


By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Director

MIDAZ LASERS LIMITED, as a Foreign Guarantor


By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Director

ROFIN-BAASEL UK LIMITED, as a Foreign Guarantor


By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Director

E.S. TECHNOLOGY LIMITED, as a Foreign Guarantor


By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Director




Signed for and on behalf of COHR INTERNATIONAL INVESTMENT C.V., as a Foreign
Guarantor
By: COHERENT TRADING, LLC, in its capacity as general partner (in Dutch:
beherend vennoot)
By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
President

Signed for and on behalf of COHR INTERNATIONAL TRADING C.V., as a Foreign
Guarantor
By: COHERENT INC., in its capacity as general partner (in Dutch: beherend
vennoot)
By:    /s/ Bret DiMarco    
    Name:    Bret DiMarco
Title:
Executive Vice President, General Counsel and Secretary

COHERENT EUROPE B.V.
COHERENT DUTCH MERGER SUB B.V.
ROFIN BAASEL BENELUX B.V., each as a Foreign Guarantor


By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Director




ROFIN-SINAR TECHNOLOGIES EUROPE, S.L., as a Foreign Guarantor
By:    /s/ Mitchell McPeek    
    Name:    Mitchell McPeek
Title:
Joint and Several Director






BARCLAYS BANK PLC, as Administrative Agent


By:    /s/ Ritam Bhalla    
    Name:    Ritam Bhalla
Title:
Director









    

--------------------------------------------------------------------------------






LENDER SIGNATURE PAGES ON FILE WITH THE COMPANY


[Signature Page to Amendment No. 1]